|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

TYRoNE MART\N, z civil No. 3:16-cv-2060
Plaintirr § (Judge lvlariani)
v' .

SECRETARY OF CORRECT|ONS,
et al.,

Defendants
MMRMDLM

Plaintiff, Tyrone Martin, an inmate who, at all relevant times, was housed at the
Smitht"ield State Correctional lnstitution, in Huntingdon, Pennsylvania (“SCl-Smithfleld"),
initiated the instant action pursuant to 42 U.S.C. § 1983. (Doc. 1). Presently pending
before the Court are Plaintift’s motions to appoint counsel. (Docs. 153, 154, 156). For the
reasons set forth below, the motions will be denied without prejudice

A|though prisoners have no constitutional or statutory right to appointment of counsel
in a civil case, the Court has discretion “to request an attorney to represent any person
unable to afford counsel.” 28 U.S.C. § 1915(e)(1); Parham v. Johnson, 126 F.3d 454, 456-
57 (3d Cir. 1997); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.
Grace, 6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the Third
Circuit has stated that the appointment of counsel foran indigent litigant should be made

when circumstances indicate “the likelihood of substantial prejudice to him resulting, for

 

example, from his probable inability without such assistance to present the facts and legal
issues to the court in a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741
F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“preclous commodity" of volunteer counsel is whether the case has some arguable merit in
fact or law. Montgomery, 294 F.3d at 499. lf a plaintiff overcomes this threshold hurdle,
other factors to be examined are:

(1) the plaintist ability to present his or her own case;

(2) the difficulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue investigation;

(4) the plaintist capacity to retain counsel on his or her own behalf;

(5) the extent to which the case is likely to turn on credibility

determinations; and

(6) whether the case will require testimony from expert witnesses
ld. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other
factors to be taken into consideration: (1) the court’s willingness to aid the indigent party in
presenting his or her own case; and (2) the available supply of lawyers willing to accept
section 1915(e) requests within the relevant geographic area. See Gordon v. Gonza/ez,
232 F. App’x 153 (3d Cir. 2007).

On November 9, 2016, November 30, 2016, and February 14, 2018, the Court
previously denied similar motions for appointment counsel filed by Plaintiff. (See Docs. 7,

16, 17, 119, 120). Since the entry of those Orders, Plaintiff has continued to demonstrate a

2

 

reasonable ability to litigate this action pro se. Furthermore, his latest motions fail to set
forth sufficient special circumstances or factors which would warrant the appointment of
counsel. See Tabron, 6 F.3d at 153, 155-57. Plaintiff requests counsel to help him obtain
copies of his legal materials and court filings. (Docs. 153, 154, 156). Thus far, Plaintiff has
demonstrated the ability to properly and forcefully prosecute his claims. Despite Plaintist
incarceration, investigation of the facts is not beyond his capabilities and he is familiar with
the facts of his case. Moreover, the Court notes that it does not have a large group of
attorneys who would represent this action in a pro bono capacity.

Based on the foregoing, it does not appear that Plaintiff will suffer prejudice if forced
to prosecute this case on his own. The Court’s duty to construe pro se pleadings liberally,
Haines v. Kerner, 404 U.S. 519 (1972), Riley v. Jeffes, 777 F.2d 143, 147-48 (3d Cir. 1985),
coupled with Plaintiff’s apparent ability to litigate this action, militate against the appointment
of counsel. Accordingly, the motions for appointment of counsel will be denied, however the
denial will be without prejudice As the Court in Tabron stated,

[A]ppointment of counsel under § 1915(d) may be made at any point in the

litigation and may be made by the district court sua sponte even if it does

not appear until trial (or immediately before trial) that an indigent litigant is not

capable of trying his or her case, the district court should consider

appointment of counsel at that point.

Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings demonstrate the

need for counsel, the matter may be reconsidered either sua sponte or upon motion of

 

Plaintiff.

A separate Order shall issue.

    

Date: January j ,2019

obert D. Mariani
United States District Judge

